Citation Nr: 1724572	
Decision Date: 06/28/17    Archive Date: 07/10/17

DOCKET NO.  09-39 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to disability rating in excess of 20 percent for degenerative disc disease (DDD) of the lumbar spine with a history of shell fragment wound to Muscle Group (MG) XX. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and spouse 


ATTORNEY FOR THE BOARD

L. Sinckler, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to August 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

The Veteran testified at a travel board hearing before the undersigned Veterans Law Judge (VLJ) in July 2012.  A transcript is of record. 

In April 2011, January 2015, and March 2016, the Board remanded this issue for further development, including for the provision of a VA examination and additional records regarding the severity of his degenerative disc disease of the lumbar spine.  That development having been addressed, the case has since returned to the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board sincerely regrets the delay, but the claim must be remanded for a new examination that complies with Correia v. McDonald, 28 Vet. App. 158 (2016).

Since the Board's last remand, the U.S. Court of Appeals for Veterans Claims (Court) issued a precedential decision holding that for VA examinations to be adequate for rating musculoskeletal disabilities, they must record range of motion testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of motion of the opposite undamaged joint.  Correia, 28 Vet. App. at 169-70 (citing 38 C.F.R. § 4.59 (2016)).  Furthermore, if the examiner is unable to conduct the required testing, or concludes that the required testing is not necessary, he or she must clearly explain why what that is so.  Id. at 170. 

Here, the May 2016 VA examination report provides range of motion results, but does not specify the type of testing on which these results were based (i.e. active or passive, weight-bearing or nonweight bearing), or provide results for each type of test, as required under Correia.  If only active range-of-motion testing was performed, and the other tests were deemed not necessary or possible, the examiner did not state this in the report.  As this is a determination that requires medical judgment, the Board may not make its own independent finding on this issue.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's VA treatment records, dated since May 2016.

2. Upon receipt of any additional records, schedule the Veteran for an appropriate VA examination(s) to assist in determining the nature and current level of severity of his service-connected degenerative disc disease (DDD) of the lumbar spine with a history of shell fragment wound to Muscle Group (MG) XX.  The Veteran's claims file, including a copy of this REMAND, must be made available to and reviewed by the examiner(s) in conjunction with the examination(s).  The examiner(s) must note in the examination report(s) that the evidence in the claims file has been reviewed.

The examiner(s) should elicit a full history from the Veteran.  The examination(s) should include any necessary diagnostic testing or evaluation.  All pertinent symptomatology should be reported in detail.

In particular, the examiner should test the range of motion using a goniometer in active motion, passive motion, weight-bearing, and nonweight-bearing, for the lumbar spine.  If the examiner is unable to conduct the required testing, or concludes that the required testing is not necessary, he or she must clearly explain why what that is so.

The examiner(s) must provide a comprehensive report including complete rationales for all opinions and conclusions reached.

3. Then, review the claims file and ensure that all requested development actions have been completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  See Stegall v. West, 11 Vet. App. 268.  In particular, review the VA examination report(s) to ensure that it is responsive to and in compliance with the directives of this remand.  If any examination report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.

4. Finally, after completing any other development that may be indicated, readjudicate the claim on appeal. If the benefits sought are not granted, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




